Citation Nr: 1727157	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.  

2.  Entitlement to a rating in excess of 10 percent for lumbar strain prior to April 4, 2014, and in excess of 40 percent therefrom.  

3.  Entitlement to a rating in excess of 10 percent for right foot hallux valgus, with bunionectomy.  

4.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus with bunionectomy.  

5.  Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome.  

6.  Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome.  

7.  Entitlement to a rating in excess of 10 percent for right foot degenerative joint disease (DJD).  

8.  Entitlement to a rating in excess of 10 percent for left foot DJD.  

9.  Entitlement to a rating in excess of 10 percent for right ankle posttraumatic osteoarthritis prior to November 17, 2016, and in excess of 20 percent therefrom.  

10.  Entitlement to a rating in excess of 10 percent for left ankle posttraumatic osteoarthritis prior to November 17, 2016, and in excess of 20 percent therefrom.  

11.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The Veteran has submitted evidence indicating that his service-connected disabilities affect his ability to obtain and maintain gainful employment.  See, for example, statements made when examined in November 21016 that he quit his job as an assistant store manager due to foot and back problems.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, a claim for TDIU has been added to this appeal.  

In a March 2017 statement, the Veteran raised the issues of entitlement to service connection for sleep apnea, erectile dysfunction (ED), and bilateral hip disorders.  Although the claims file reflects that a VA hip disorder examination was recently conducted and medical opinion obtained, these issues have not been properly developed or certified for appellate consideration at this time.  Moreover, there is no indication that the Veteran's claims for sleep apnea and ED are being processed.  These matters are referred to the RO for such further action as is deemed appropriate.  

Review of the claims file reflects that the claims listed on the title page were not all initially developed together.  For purposes of clarity, the Board has combined them into one appeal.  In further explanation, issues #2 through #10 were remanded in September 2016 for additional development and have now been returned for further appellate consideration.  During the adjudication process, issue #1 was adjudicated by the RO.  The Veteran appealed, a statement of the case (SOC) was issued in April 2017, and a substantive appeal was received.  Issue #1 will be addressed in the decision below and reopened.  That reopened claim, as well as the claim for a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

Additional issues listed on the April 2017 SOC include left great toe, right great toe and right ankle scar increased ratings.  In the May 2017 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran specifically limited his appeal to the service connection bilateral pes planus issue.  Thus, the scar increased rating issues are not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  A January 1991 rating decision determined that service connection was not warranted for service connection for pes planus.  The Veteran was notified that same month, including his appellate rights, but he did not perfect an appeal to the Board with respect to this matter.  Evidence received since the January 1991 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claim of service connection for bilateral pes planus.  

2.  Prior to April 4, 2014, the Veteran's lumbar strain was not productive of forward flexion of the thoracolumbar spine that was greater than 30 degrees; or a combined range of motion (ROM) of the thoracolumbar spine of not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  For the period from April 4, 2014, the Veteran's lumbar strain was not productive of unfavorable ankylosis.  

4.  The Veteran's right foot and left foot hallux valgus with bunionectomies are assigned the maximum disability ratings authorized under Diagnostic Code (DC) 5280.  

5.  The Veteran does not have compensable limitation of knee motion in either knee, as defined in DCs 5260 and 5261; however, he has painful motion in two major joints.  

6.  Throughout the appeal period, the Veteran's DJD of the right and left foot have resulted in moderately severe impairment.  

7.  For the period prior to November 17, 2016, residuals of right or left ankle posttraumatic osteoarthritis were manifested by no more than moderate residuals.  

8.  For the period from November 17, 2016, residuals of right or left ankle posttraumatic osteoarthritis are manifested by marked residuals, but ankylosis of the ankles is not demonstrated.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral pes planus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2017); 38 C.F.R. § 3.156(a) (2016).  

2.  The criteria for a rating in excess of 10 percent prior to April 4, 2014, or in excess of 40 percent therefrom, for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).  

3.  The criteria for ratings in excess of 10 percent for right foot hallux valgus with bunionectomy or left foot hallux valgus with bunionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5280 (2016).  

4.  The criteria for ratings in excess of 10 percent for right knee retropatellar pain syndrome or left knee retropatellar pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §38 C.F.R. §§ 4.10, 4.45, 4.71a, DCs 5099, 5024, 5260, 5261 (2016).  

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for ratings of 20 percent for right foot DJD and left foot DJD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.45, 4.71a, DC 5284 (2016).  

6.  The criteria for ratings in excess of 10 percent for right or left ankle posttraumatic arthritis for the period prior to November 17, 2016, or in excess of 20 percent therefrom, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.45, 4.71a, DCs 5270, 5271 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met its duty to notify for the claims on appeal decided herein.  

Inasmuch as this decision reopens the claim of service connection for bilateral pes planus, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on this matter, because any notice or duty to assist omission is harmless.  

Moreover, as to all other claims on appeal decided herein, VA's duty to notify was satisfied by documents dated in August 2008, April 2009 and August 2009.  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of these claims at this time is warranted.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the 
Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims decided herein, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA treatment records and private records are associated with the file.  The Board has reviewed the Veteran's statements/testimony and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims decided herein.  

As directed in a September 2016 remand, the Veteran underwent additional VA examinations in November 2016 to obtain medical evidence as to the severity of the service-connected conditions on appeal.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by a VA examiner based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive and include an assessment as to the current severity of the service-connected lumbar spine, bilateral foot, bilateral knee, and bilateral ankle disorders.  Moreover, there are numerous VA examination reports pertaining to the claims at hand over the years.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties as to the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Reopening Service Connection Claims

A claim which is the subject of a prior final rating decision or Board decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014).  

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since the prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156 (2016).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156(a) (2016).  

The phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Reopening - Service Connection for Bilateral Pes Planus

In this case, the RO originally denied service connection for pes planus in a January 1991 rating decision.  At that time, the RO considered the Veteran's STRs and a post service VA examination dated in November 1990.  The STRs showed treatment for hallux valgus with bunionectomy, bilateral, and service connection was established for that disorder.  The STRs were negative for report of pes planus, and while post service VA examination showed mild pes planus, service connection was denied for this foot condition as there was no evidence to indicate that the condition was acquired during the Veteran's period of military service.  

The Veteran was notified of the January 1991 denial of his claim for service connection for bilateral pes planus and his appellate rights in a letter issued later in January 1991.  The Veteran did not perfect an appeal to the Board with a timely filed substantive appeal.  Moreover, no additional service records have since been associated with the claims file, warranting reconsideration of the previously denied claim for service connection.  See 38 C.F.R. § 3.156(c) (2016).  Therefore, the January 1991 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C.A. 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  This is the only final decision addressing the claim for service connection for pes planus on any basis.  

In an April 2017 SOC, the RO determined that new and material evidence had not been received to reopen the previously denied claim.  Regardless of this action, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new material evidence has been received to reopen the claim for service connection.  See Barrett v. Brown, 83 F.3d 1380 (Fed Cir. 1996).  Thus, the Board must independently determine whether new and material evidence to reopen the claim for service connection for bilateral pes planus has been received.  See also Jackson v. Principi, 265 F3d 1366, 1368 (Fed Cir. 2001).  

Additional evidence received since the January 1991 rating decision includes private and VA treatment records showing the diagnosis of pes planus, at least since 1994.  The Veteran underwent surgery in October 2015 for right foot pes planus.  Pes planus continued to be diagnosed when examined in November 2016.  At that time, the Veteran pointed out that he had been treated for foot pain during service (service connection is in effect for hallux valgus).  He also noted that he had flat feet, and he further added that with use over the years, the pain in his feet had increased.  In a May 2017 statement, the Veteran detailed how in his eight years of service, he spent much of his time running, walking, and climbing.  In essence, he argued that his complaints of foot pain during service were not only caused by his service-connected hallux valgus, but also by his flat feet.  

While the Veteran does not appear to have specifically raised the matter of entitlement to service connection for bilateral pes planus as secondary to his service-connected foot disorders (bilateral hallux valgus with bunionectomy, VA has a duty to consider all theories of entitlement to the benefit sought raised by the record.  See, e.g, Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

As such, given that the Veteran continues to be diagnosed with multiple foot disorders, to include pes planus, as discussed above, the Board finds that this additionally received evidence-not previously of record, and not cumulative or duplicative of other evidence of record-is relevant to the question of medical etiology, and raises a reasonable probability of substantiating a claim for service connection for pes planus as secondary to service-connected foot disorders, albeit on the basis of a different theory of entitlement than previously considered.  Moreover, additional details have been added through the Veteran's statements and testimony regarding his long time service as an infantryman, to include a large amount of running and climbing during service.  Such detailed facts may not have been considered when the claim was originally denied.  

Under these circumstances, the Board finds that as evidence received is both new and material, the criteria for reopening the claim for service connection for bilateral pes planus are met.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Shade, supra.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  The RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Normal ranges of motion for the lumbar spine are 0 to 90 degrees forward flexion, and 0 to 30 degrees extension, left and right lateral flexion, and left and right lateral rotation. 38 C.F.R. § 4.71a , Plate V (2016).

Normal ROM of the ankle is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II (2016).  

Normal ROM for the knee is 0 degrees of extension with flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2016).  


Background Information and Analysis
Regarding Increased Rating Claims

Chronologically, the RO established service connection for the disabilities on appeal as summarized below.  

Service connection was established for bilateral hallux valgus with bunionectomy and a 10 percent disability rating was established in a January 1991 rating decision, effective from July 1990, the date that the Veteran's claim was filed.  This grant was based on STRs which showed treatment for foot pain and bunions during service.  Hallux valgus was diagnosed, and the Veteran underwent bunionectomies.  In a September 1991 rating decision, it was determined that each foot warranted a 10 percent rating for hallux valgus with bunionectomy from July 1990.  Except for one period when a temporary total rating (TTR) was assigned regarding the right foot in the mid-1990s, 10 percent ratings have remained in effect to the current day.  The Veteran argues that a rating in excess of 10 percent is warranted for each foot.  

In a January 1997 rating decision, service connection was established for right and left ankle osteoarthritis and 10 percent ratings were assigned, effective from January 1995, the date that the claim for service connection was received.  Also granted service connection from that date were bilateral knee disorders, also rated as 10 percent disabling.  These grants were primarily based on VA records which showed bilateral ankle and knee complaints in 1995 and a VA examiner's November 1995 opinion that the current bilateral ankle condition and bilateral knee retropatellar pain syndrome were probably due to cumulative stresses received while performing duties as an infantryman.  

The 10 percent disability ratings in effect for knees remain in effect today.  It is argued that increased ratings are warranted.  Based on findings made at a VA examination in January 2017, the RO increased the 10 percent ratings in effect for each ankle to 20 percent, effective November 17, 2016.  See rating decision dated in March 2017.  The claims for increased ratings for ankle disorders also remain on appeal.  

In a December 2000 Board decision, it was determined that the right and left feet showed DJD that was manifested by some limitation of motion with pain on motion and arthritis.  Based on that determination, in a March 2001 rating decision, service connection was granted for right and left foot DJD.  Each disorder was assigned a 10 percent rating, effective August 1992, the date of receipt of the claim.  These ratings continue to this day.  It is asserted that increased ratings are warranted.  

As for the lumbar spine, service connection was established upon rating decision in December 2002.  A 10 percent rating was assigned from the date that the secondary claim was received - June 1999.  This grant was based primarily upon findings made upon VA examination in May 2002.  At that time, it was opined that the Veteran's lumbar strain was most likely secondary to his other service-connected disorders.  Following VA examination in April 2014, the Veteran's disability rating was increased to 40 percent, effective April 2014, based on increased limitation of motion.  

Of record are numerous lay statements dated in 2008 as provided by members of the Veteran's family attesting to the difficulties that the Veteran experiences due to his service-connected disabilities.  

At a December 2015 Board video conference hearing, the Veteran and his wife testified as to increased severity of his low back, feet, knees, and ankle conditions.  Specifically, he reported that he was on his feet all day at work. When he got home, he usually iced his lumbar spine, and he was in constant pain all night.  He pointed out that he had recently had right foot surgery, and that he suffered from increased pain in his knees, ankles, and back.  He was on leave of absence from his job and hoped to return in January 2016.  Post hearing VA records reflect that as recently as February 2016, he continued to wear a boot on his foot.  He planned on also having surgery on his left foot if the right foot pain was relieved by the recently completed procedure.  As for his ankles, there was constant pain and there was rolling over.  There had been some locking of the knees with walking, and the pain was constant and significant.  

Now, the Board will look at each service-connected disability with further summarization of pertinent medical findings and determine if increased ratings are warranted.  

Entitlement to a Rating in Excess of 10 Percent for Lumbar Strain Prior to April 4, 2014, and in Excess of 40 Percent Therefrom.  

Initially, the Board will consider whether the Veteran is entitled to a rating in excess of 10 percent for lumbar strain prior to April 4, 2014, and in excess of 40 percent therefrom.  

As already noted above, the 10 percent rating was assigned primarily based on findings made in May 2002.  At that time, ROM of the lumbar spine showed forward flexion from 0 to 85 degrees.  Extension backwards was from 0 to 25 degrees and lateral flexion was from 0 to 25 degrees on the left and 0 to 30 degrees on the right.  Rotation was from 0 to 35 degrees, bilaterally.  

Subsequent to 2002, the Veteran was examined again by VA in November 2009.  At that time, the Veteran complained of moderate back pain that radiated into the hips.  There had been no incapacitating episodes of back pain in the past 12 months.  The Veteran reported random increased back pain 2-3 times per week without a cause which lasted 4-8 hours.  This was relieved with rest.  ROM in the lumbar spine was to 90+ degrees on forward flexion.  Extension was from 0 to 30 degrees.  Bilateral lateral flexion and bilateral rotation were from 0 to 30 degrees.  There was noted pain on flexion from 70-90 degrees with no pain from 0 to 70 degrees. There was pain from 20-30 degrees on bilateral lateral flexion with no pain from 0 to 20 degrees.  Sensory examination was normal.  There was some functional loss due to back pain, fatigue, and weakness, as well as lack of endurance and incoordination.  Chronic low back strain was diagnosed.  

When examined by VA in April 2012, the Veteran reported intermittent flare-ups without incapacitation manifested as a tight feeling in the lower back twice per week.  ROM of the lumbar spine showed flexion to 70 degrees with extension to 20 degrees.  Bilateral lateral flexion and bilateral rotation were to 30 degrees, without evidence of pain.  He was able to perform repetitive movement testing without additional functional limitation of movement.  There was mild lumbar spine and bilateral sacroiliac joint tenderness reported on palpation but no spasm or guarding noted.  Straight leg testing was negative, and there was no radicular pain or other signs or symptoms of radiculopathy.  When flare-ups occurred, there was prohibited weight bearing, walking or exertion.  There were no limitations when not in in a flare-up.  The Veteran denied missing work due to back problems.  

VA examination in April 2014 showed forward flexion of the lumbar spine to 25 degrees with pain beginning at 20 degrees.  Extension was to 10 degrees with pain beginning at 5 degrees, and bilateral lateral rotation was to 15 degrees with pain beginning at 10 degrees.  Bilateral lateral flexion was to 20 degrees with pain beginning at 15 degrees.  There was localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine.  There was no loss of additional motion after repetitive testing.  The examiner noted that on observation, ROM of the back appeared to be greater on spontaneous movement rather than when being measured.  

The most recent VA examination was conducted in November 2016.  At that time, the Veteran reported constant low back pain that was sharp in nature.  The pain worsened with heavy lifting, jumping, sexual activities, climbing, and running.  There was no radiation of the pain to the lower extremities.  Flare-ups occurred about once per week.  Medications helped with his complaints.  He also wore a back brace.  ROM of the low back showed forward flexion from 0 to 25 degrees with extension from 0 to 15 degrees.  Right and left lateral flexion were to 15 degrees bilaterally.  Right and left lateral rotation were to 30 degrees bilaterally.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing without additional loss of function or ROM.  There was some guarding, but this did not result in abnormal gait.  There was no muscle atrophy.  There was no intervertebral disc syndrome.  X-rays were interpreted as within normal limits for the Veteran's age.  

The Board finds that an evaluation in excess of 10 percent for the Veteran's lumbar strain prior to April 4, 2014, is not warranted.  A 20 percent rating requires that the evidence demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined ROM of the thoracolumbar spine of not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For a rating of 40 percent, there must be limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  While there was slight limitation of motion shown upon VA examinations in 2009 and 2012, there was no report of muscle spasm, guarding and abnormal spinal contour, and his gait was normal.  Therefore, as none of the necessary criteria were shown before April 14, 2014, entitlement to a rating for more than 10 percent is not supported by the evidence.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).  

The Board also finds that entitlement to an evaluation in excess of 40 from April 4, 2014, is not warranted.  The Veteran was assigned a 40 percent rating based on findings made at the VA examination in April 2014 as summarized above.  This included forward flexion limited to less than 30 degrees at that time and upon examination in 2016.  For a rating of 50 percent, unfavorable ankylosis of the entire thoracolumbar spine must be shown.  See DC 5237 (2016).  Clearly, in this case, lumbar spine ankylosis is not demonstrated as required for an increased rating.  Thus, a rating in excess of 40 percent is not warranted for the period from April 4, 2014, forward.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).  

Finally, it is noted that intervertebral disc syndrome (IVDS) was not demonstrated at any time.  Therefore, a disability rating for incapacitating episodes due to IVDS is not warranted for either period in question.  

Entitlement to Ratings in Excess of 10 Percent for Right Foot and Left Foot
Hallux Valgus with Bunionectomy.  

Each foot is rated pursuant to DC 5280, hallux valgus, unilateral.  38 C.F.R. § 4.71a, DC 5280 (2016).  Hallux valgus is defined as an "angulation of the great toe away from the midline of the body (toward the other toes) [that] can be caused by bunions."  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (citing Dorland's Illustrated Medical Dictionary 244, 729 (27th ed. 1988)).  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toes.  See Dorland's Illustrated Medical Dictionary, 261 (30th ed. 2003).  

Review of the claims file reflects that the Veteran was first diagnosed with this condition during service and the condition continues to the present day.  Over the years, he has complained of foot pain and has additional foot problems which are not service-connected (e.g., pes planus and plantar fasciitis).  Bilateral hallux valgus, status post bunionectomies, was noted at the time of VA foot examination in 2016.  In addition to taking pain medications, he wore sole inserts to alleviate his complaints.  

DC 5280 calls for a maximum rating of 10 percent for each foot for unilateral hallux valgus if the disability is severe, analogous to amputation of the great toe, or if operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280 (2016).  In this case, each foot is currently assigned 10 percent disability rating.  As these are the maximum rating available under the DC, no higher evaluations are warranted.  

Entitlement to Ratings in Excess of 10 Percent for Right and Left Knee Retropatellar Pain Syndrome.

The Veteran's bilateral knee disorder is rated pursuant to DCs 5099 - 5024 for tenosynovitis.  Disabilities rated under this code will be rated by on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under DC 5002.  

Under DC 5260, when limitation of flexion of the leg is limited to 60 degrees, the rating is noncompensable.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  The maximum rating under this DC (30 percent) is for flexion limited to 14 degrees.  38 C.F.R. § 4.71a, DC 5260 (2016).  

Limitation of extension of the leg is rated under DC 5261.  A noncompensable rating is warranted when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2016).  

As already noted, 10 percent ratings have been in effect since service connection was established upon rating decision in 1997.  Clinical findings over the years reflect that the bilateral knee condition has remained relatively stable over the years.  Specifically, for example, upon VA examination in November 1995, there was no knee swelling or deformity and ROM was from 0 degrees of extension to 120 degrees of flexion.  Knee ROM on VA exam in October 1996 remained 0 to 120 degrees.  In November 2009, knee ROM was slightly better as demonstrated by test results of 0 degrees of extension to 130 degrees of flexion.  Stability of the knees was normal.  In April 2012, ROM showed bilateral flexion of at least 130 degrees.  

More recently, there was a decrease in bilateral ROM of the knees upon VA examination in April 2014.  Extension continued from 0 degrees but flexion was limited to 70 degrees bilaterally.  There was no additional loss of function after repetitive testing.  In 2016, the Veteran reported flare-ups of knee pain with prolonged walking, climbing, running, standing, or heavy lifting.  This happened on a daily basis.  He took medications for his knee pain and wore knee braces.  ROM had improved and was noted to be 120 degrees of flexion in each knee.  There was evidence of pain with weight bearing and tenderness.  X-rays of each knee were negative.  

Pursuant to DCs 5099-5024, these built-up rating codes reflect the rater's attempt to arrive at the best criteria for rating a disability which does not specifically appear in the rating schedule.  38 C.F.R. § 4.27 (2016).  DC 5024 refers to tenosynovitis and is rated based upon limitation of knee motion.  However, pursuant to knee ROM results over the years, a compensable rating for either knee is not warranted at any time since service connection was established based on limitation of motion DCs 5260 and 5261.  

In this case, based on the January 1997 rating decision, it appears that the RO has rated the Veteran's service-connected knee disabilities under the provisions of DC 5003 (even though osteoarthritis of the knees is not in evidence).  This grant was based on painful or limited motion of a major joint or group of minor joints which is a requirement pursuant to DC 5003.  The RO did not change the listing on the code sheet, which at current day still contains the description of the Veteran's knee disabilities as patellofemoral pain syndrome, rated under DCs 5099-5024.  (See the January 1997 rating decision which granted 10 percent ratings.)  At any rate, the Board notes that it may also be argued that the Veteran's complaints of knee pain warrant 10 percent ratings pursuant to Deluca.  

Thus, it is determined that current 10 percent ratings in effect for the bilateral knees are correct based on pain in the knee joints.  Other DCs involving the knee and leg pertain to conditions the Veteran does not have, such as ankylosis, subluxation or lateral instability, dislocated cartilage, and acquired genu recurvatum.  

Entitlement to Ratings in Excess of 10 Percent for Right and Left Foot DJD.  

The Veteran's right and left foot DJD have been rated as 10 percent disabling for many years.  As pointed out by the Board in a December 2000 decision, X-rays showed not only hallux valgus deformities in the feet but degenerative changes.  Thus, each foot was granted service connection and 10 percent ratings were assigned pursuant to DC 5010.   Traumatic arthritis, confirmed by X-ray, is rated as degenerative arthritis under DC 5010-5003.  38 U.S.C.A. § 4.71a, DC 5003 (2016).  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 (2016).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will not be utilized in rating conditions listed under DC 5013 to 5024, inclusive.  38 C.F.R. Part 4, DC 5003 (2016).  

Also appropriate for consideration is DC 5284 which provides for a 10 percent rating for moderate foot injuries.  For a 20 percent rating, a moderately severe foot injury must be shown, and for a 30 percent rating, a severe foot injury must be shown.  With actual loss of use of the foot, a 40 percent rating is warranted.  38 C.F.R. § 4.71, DC 5284 (2016).  

As to the DJD of the feet, it is noted that the claims file is replete with private and VA records reflecting significant foot complaints and disorders over the years.  As already noted, service connection is in effect for his hallux valgus disorder, and he is status post bunionectomies in each foot.  Clearly, some of the Veteran's foot complaints are associated with that condition, but as already discussed above, he receives the maximum rating for each foot pursuant to the appropriate DC for hallux valgus.  

As the record shows, X-rays dated through the present day show that the diagnosis of bilateral foot DJD continues.  Moreover, the record is replete with the Veteran's foot complaints.  Private records in 2008-2009 show diagnoses of metatarsalgia and traumatic arthropathy in the feet.  In 2014, it was noted by VA that the Veteran had been diagnosed with first metatarsophalangeal (MTP) DJD, and he now complained of great big toe pain with weight bearing.  The MTP showed tenderness with pain on ROM testing.  When examined by VA in November 2016, the Veteran reported bilateral foot pain (10 out of 10 on the pain scale) with use.  With medication, his pain was reduced to an 8 out of 10 on the pain scale.  He wore inserts and used ice and heat to relieve his pain.  In addition to his hallux valgus, he was also diagnosed with plantar fasciitis and flexible flatfoot.  

Clearly, as reflected above, some of the Veteran's many foot complaints are related to his DJD as indicated by the pain in the MTP toes on each foot.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that residuals of DJD of the feet are best represented by 20 percent ratings in each foot from July 9, 2008, when he filed a claim, based on moderately severe symptoms.  It is the Board's conclusion that severe residuals or loss of use of the foot are not shown in either foot at any time throughout the period in question.  

Entitlement to Rating in Excess of 10 Percent for Right and Left Ankle Posttraumatic Osteoarthritis Prior to November 17, 2016, and in Excess of 20 Percent Therefrom.

The Veteran is also seeking increased ratings for osteoarthritis of the ankles.  As already noted, 10 percent ratings for each ankle were in effect from the mid-1990s until increased to 20 percent ratings following VA examination on November 17, 2016, when increased loss of motion in the ankles was shown.  

In addition to DC 5010 for traumatic arthritis which has been detailed already, DC 5271 was used by the RO over the years to rate the Veteran's ankle disorders based on limitation of motion.  DC 5271 provides that moderate limitation of motion of the ankle warrants a 10 percent rating.  Marked ankle limitation of motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271 (2016).  

Pursuant to DC 5270 for ankylosis of the ankle, for a rating of 30 percent, the evidence would have to show ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  For the maximum rating of 40 percent, the evidence would have to show ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270 (2016).  

Private records reflect ankle complaints in 2008 and 2009.  Upon VA examination of the ankles in November 2009, the Veteran complained of pain, weakness, stiffness, swelling, heat and tenderness in the ankles.  He also reported instability and lack of endurance.  ROM of the ankle was noted to be from 0 to 10 degrees of dorsiflexion with plantar flexion from 0 to 40 degrees.  No varus or valgus angulation of the os calcis was noted.  When examined by VA in April 2012, ROM of the right ankle showed plantar flexion to 35 degrees with dorsiflexion to 0 degrees.  There was no pain on motion.  The left ankle showed 5 degrees of dorsiflexion with 45+ degrees of plantar flexion.  Again, there was no pain on motion.  There was no additional loss of function after repetitive use testing.  X-rays of the ankles were normal.  

Upon VA examination of the ankles in April 2014, bilateral plantar flexion was to 20 degrees with pain beginning at 15 degrees.  Bilateral dorsiflexion was to 10 degrees with pain beginning at 5 degrees.  There was no additional loss of function after repetitive use testing.  The Veteran complained of tenderness in the ankles and pain on palpation of the joint or soft tissue.  It was noted that he wore ankle braces.  

Foot and ankle complaints continued in 2015 and 2016.  Upon VA examination of the ankles in November 2016, the bilateral ankles showed ROM on dorsiflexion of 0 to 5 degrees.  Bilateral plantar flexion was to 0 degrees on the right and to 5 degrees on the left.  There was evidence of pain with weight bearing and localized tenderness.  There was no additional loss of function with repetitive use testing.  He continued to be seen for his complaints in early 2017.  

Based on these findings, it is the Board's conclusion that the 10 percent rating in effect for each ankle prior to November 17, 2016, is appropriate.  For that period in time, the Veteran's ankles showed slight limitation of motion.  It was not until VA examination on November 17, 2016, that ROM in each ankle was marked.  No ankylosis is shown in the ankles.  Thus, a rating in excess of 20 percent for the right or left ankle is not warranted pursuant to DC 5270.  The ankles are not ankylosed and fixed in a position that would warrant an increased rating.  

Extraschedular Consideration as to Each Increased Rating Claim 

As noted above, an increased rating was granted for the service-connected DJD of the right and left foot.  Additional claims for increased ratings were denied.  As to the increased rating claims on appeal, the Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture as to his low back, hallux valgus, knee, ankle and foot disorders.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's low back disorder, his bilateral hallux valgus with bunionectomies, bilateral retropatellar syndrome in the knees, and bilateral osteoarthritis of the ankles, do not more closely approximate the criteria for higher ratings or additional separate ratings.  
See 38 C.F.R. § 4.7 (2016).  Moreover, except for the claim for bilateral foot DJD, there have been no periods of time, since the effective date of service connection, during which the above disabilities have been more severe than currently rated, and, thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claims for higher ratings (other than as allowed herein), the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for bilateral pes planus is reopened.  To this extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent for lumbar strain prior to April 4, 2014, and in excess of 40 percent therefrom, is denied.  

Entitlement to a rating in excess of 10 percent for right foot hallux valgus, with bunionectomy, is denied.  

Entitlement to a rating in excess of 10 percent for left foot hallux valgus with bunionectomy, is denied.  

Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome is denied.  

Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome is denied.  

Entitlement to a rating in excess of 10 percent for right ankle posttraumatic osteoarthritis prior to November 17, 2016, and in excess of 20 percent therefrom, is denied.  

Entitlement to a rating in excess of 10 percent for left ankle posttraumatic osteoarthritis prior to November 17, 2016, and in excess of 20 percent therefrom, is denied.  

Entitlement to a rating of 20 percent, but not higher, is granted for right foot DJD, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating of 20 percent, but not higher, is granted for left foot DJD, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

Now having determined that new and material evidence has been received that is sufficient to reopen the previously denied claim of entitlement to service connection for bilateral pes planus, it is the Board's conclusion that a contemporaneous VA examination is necessary.  To date, there is not a VA medical opinion of record addressing whether the Veteran's bilateral pes planus (first noted in approximately 2014) is of service origin, or if such preexisted service, whether the condition was aggravated by service.  Moreover, there is no VA medical opinion addressing whether the Veteran's bilateral pes planus was caused or aggravated by his service-connected bilateral hallux valgus.  The Veteran's assertion that his bilateral pes planus may be associated with his service-connected bilateral hallux valgus also raises a new theory of entitlement to service connection on a secondary basis.  

As the claim of entitlement to a TDIU is inextricably intertwined with the ultimate outcomes of the issue discussed above, the TDIU claim will be held in abeyance pending the aforementioned evidentiary and procedural development.  See Holland v. Brown, 6 Vet. App. 443 (1994); Rice, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim of entitlement to service connection for bilateral pes planus, to include as secondary to service-connected right and left foot hallux valgus.  

2.  Obtain and associate with the claims file all outstanding records of VA medical treatment.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology and progression of the bilateral pes planus disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following opinions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus is of service onset or otherwise related thereto?  

b) Is there clear and unmistakable evidence (obvious or manifest) that the Veteran's bilateral pes planus existed prior to service and was not aggravated by such service?

c) Is it at least as least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus is proximately due to or the result of his service-connected bilateral hallux valgus with bunionectomy?

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus was aggravated by his service-connected bilateral hallux valgus with bunionectomy?  

In all conclusions provided, the examiner must explain the medical basis or bases and the reasoning for each opinion rendered.  

4.  Review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completion of the foregoing, the AOJ should readjudicate the claim for service connection for bilateral pes planus, as well as the claim for a TDIU.  In adjudicating these matters, the AOJ must review all evidence associated with the record.

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


